Order entered April 13, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00376-CV

            THE UNIVERSITY OF TEXAS AT DALLAS, Appellant

                                      V.

                  RICHARD J. ADDANTE, Ph.D., Appellee

                 On Appeal from County Court at Law No. 1
                           Dallas County, Texas
                    Trial Court Cause No. CC-17-03174

                                   ORDER

      Before the Court is appellant’s April 9, 2020 unopposed motion to extend

time to file its opening brief. We GRANT the motion and extend the time to June

10, 2020.


                                           /s/   ROBERT D. BURNS, III
                                                 JUSTICE